DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 March 2022 has been considered by the examiner.
Specification
The abstract of the disclosure remains objected to because there is an errant parentheses at Line 9 (Line 15 of the US Publication).  Correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0163323 to Pietruska et al. (“Pietruska”) in view of US 2014/0096872 to Yoshioka et al. (“Yoshioka”).
	With regard to Claims 1-4 and 9, Pietruska teaches a method of repairing and reclassifying nickel-based superalloy components via cold spraying a mixture of powder comprising the base material of the superalloy component and a melting point suppressant, followed by heat treating to temperatures which would render the claimed results (see Abstract; ¶¶ [0006]-[0008], [0021], [0027], [0032]; Claims 1, 7).  Cold spraying would entail the claimed phenomena of forming a mechanical bond but not a metallurgical bond.
	Pietruska teaches that any superalloy substrate is contemplated, and indicates providing a matching mixture for repair (see ¶¶ [0007]-[0008], [0032]).  To the extent that this disclosure does not already render the claimed mixture ratio obvious, Yoshioka is similarly directed to  repair of turbine alloy parts using braze mixtures of high- and low-temperature alloy materials, and teaches usage of 1:1 ratios of such alloys (see Abstract; ¶¶ [0002], [0038]-[0039]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed alloy ratios in the method of Pietruska with a reasonable expectation of success.
With regard to Claim 5, Pietruska does not expressly teach forming a uniform thickness; however the reference is directed to repairs and reclassification of superalloy components without particular limitation.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have deposited a uniform thickness of material in instances of repair that necessitated as such with a reasonable expectation of success.
	With regard to Claim 6, Pietruska does not expressly teach additively manufactured superalloy parts; however the reference teaches application of the repair process therein to any suitable superalloy components (see ¶ [0037]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the method of Pietruska on additively manufactured superalloy components with a reasonable expectation of success.
	With regard to Claim 7, Pietruska teaches performing the method thereof on cast components (see ¶¶ [0008], [0043]).
	With regard to Claim 8, Pietruska teaches machining the components (see ¶ [0020]).
Allowable Subject Matter
Claims 10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is deemed to be Pietruska; however the reference does not teach or suggest utilizing the method therein to create and employ a preform as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
	Applicant’s arguments filed 08 February 2022 have been fully considered but are moot in view of the new grounds of rejection presented herein in response to the claims as amended.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715